                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                             Plaintiff,            :      Case No. 3:16-cr-127
                                                          Also 3:19-cv-369

                                                          District Judge Thomas M. Rose
       -   vs -                                           Magistrate Judge Michael R. Merz

DONALD MAY,

                             Defendant.            :



                              DECISION AND ORDER


       This § 2255 action is before the Court on the Magistrate Judge’s Supplemental Report

and Recommendations recommending that Defendant’s motion to amend the judgment

dismissing his Motion to Vacate under 28 U.S.C. § 2255 be denied (ECF No. 49). Defendant

was advised in that Report that he was allowed seventeen days from the date of service in which

to file objections. Id. at PageID 134. The Supplemental Report was served on February 7, 2020,

making any objections due by February 24, 2020, but no objections have been filed.

       Accordingly, the Supplemental Report is ADOPTED and Defendant’s motion to amend

the judgment in this case is DENIED.

March 10, 2020                                                   *s/Thomas M. Rose

                                                                 ________________________
                                                                        Thomas M. Rose
                                                                  United States District Judge


                                              1
